Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739).
For Claim 11, figure 1 and paragraph [0026] of Bigelow ‘928 disclose an assembly comprising: a deployable first deployed electromagnetic radiation deflector shield (30) comprising a first electromagnet configured to generate a first magnetic field; a deployable second deployed electromagnetic radiation deflector shield comprising a second electromagnet configured to generate a second magnetic field, wherein the first and second magnetic fields together define a primary magnetic field; and a spacecraft (10), wherein the first and second deployed electromagnetic radiation deflectors shield are each deployed to a distance away from the spacecraft.  While Bigelow ‘928 is not specific about the magnetic fields that are being created interfering with the spacecraft, figure 1 and paragraph [0034] of Kinstler ‘739 teaches creating magnetic fields to 
For Claim 13, figure 1 of paragraph [0026] discloses that the shields are stowed within the spacecraft when not deployed from the spacecraft.
For Claim 14, figure 1 and paragraph [0026] of Bigelow ‘928 disclose that the primary magnetic field creates a zone of minimum radiation, and wherein the entire spacecraft lies within the zone of minimum radiation.
For Claim 15, figure 1 and paragraph [0026] of Bigelow ‘928 disclose that the first deployed electromagnetic radiation deflector shield is repositionable relative to the second deployed electromagnetic radiation deflector shield to adjust at least one of a size and a shape of the zone of minimum radiation.

Claims 1, 4, 8-10, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351).
For Claims 1 and 10, figure 1 of Bigelow ‘928 disclose an assembly comprising: a deployable deployed electromagnetic radiation deflector shield (30) comprising a power supply; and an electromagnet configured to generate a magnetic field to deflect 
While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.
For Claim 4, figure 1 of Bigelow ‘928 discloses that the magnetic field is configured to vary in strength to optimize a zone of minimum radiation.
For Claims 8-9, figure 1 of Bigelow ‘928 discloses a sensor (70) configured to sense radiation.  While Bigelow ‘928 shows the ability to move the shield, it is silent about moving with a propulsion device.  However, figure 2 of Massonnet ‘351 teaches that the shield spacecraft (4) has a thruster (44) that is controlled by a thruster control 
For Claim 16, figure 1 of Bigelow ‘928 discloses a method for using a deployed electromagnetic radiation deflector shield (30) comprising: deploying the deployed electromagnetic radiation deflector shield from a spacecraft (10), moving the deployed electromagnetic radiation deflector shield into a desired position relative to the spacecraft; and generating a magnetic field to deflect radiation from the spacecraft, wherein the deployed electromagnetic radiation deflector shield is deployed at a distance.  While Bigelow ‘928 is not specific about the magnetic fields that are being created interfering with the spacecraft, figure 1 and paragraph [0034] of Kinstler ‘739 teaches creating magnetic fields to protect the spacecraft (16) and making sure that the magnetic field does not interfere with the spacecraft so that internal magnetic shielding is not needed.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 to have a designed magnetic field structure so that it does not interfere with the spacecraft as taught by Kinstler ‘739 in order to avoid needing heavy internal magnetic shields.
While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.
For Claim 17, figure 1 of Bigelow ‘928 discloses a sensor (70) configured to sense radiation.  While Bigelow ‘928 shows the ability to move the shield, it is silent about moving with a propulsion device.  However, figure 2 of Massonnet ‘351 teaches that the shield spacecraft (4) has a thruster (44) that is controlled by a thruster control unit (43) in order to move to shield so as to align with the spacecraft (2) and the direction that needs to be shielded (1).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the movable shield of Massonnet ‘351 in order to have the ability to place the shield in any desired location.
For Claim 18, figure 1 of Bigelow ‘928 discloses that the shield comprises a power supply and an electromagnet, and wherein generating a magnetic field comprises supplying power from the power supply to the electromagnet.
For Claim 19, figure 1 of Bigelow ‘928 discloses generating a magnetic field creates a zone of minimum radiation, and wherein the entire spacecraft lies within the zone of minimum radiation.
For Claim 20, figure 1 and paragraph [0026] of Bigelow ‘928 discloses that the shield is first deployed electromagnet radiation deflector shield, the method further comprising: deploying a second deployed electromagnetic radiation deflector shield from the spacecraft; and repositioning the first deployed electromagnetic radiation deflector shield relative to the second deployed electromagnetic radiation shield to adjust at least one of a size and shape of the zone of minimum radiation.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351) as applied to claim 1 above, and further in view of Bamford (US PgPub #2011/0049303).
For Claim 2 and 3, while Bigelow ‘928 is silent about using a plasma injector, figure 2 and paragraph [0040] of Bamford ‘303 teaches an electromagnetic radiation deflector shield that comprises a plasma injector (48) configured to inject a plasma gas of barium or lithium into the magnetic field to boost the effectiveness of the magnetic field.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with a plasma injector as taught by Bamford ‘303 in order to provide a more effective magnetic field for greater shielding.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) and Massonnet (US PgPub #2007/0278351) as applied to claim 1 above, and further in view of Kinstler (US Patent #7484691).
For Claims 5-7, while Bigelow ‘928 discloses the use of coils, it is silent about using a refrigeration system.  However, column 9, lines 48-64 of Kinstler ‘691 teach using helium refrigerant as part of a refrigerant unit in order to reduce the temperature of the system in order to generate a better magnetic field.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the refrigerant system of Kinstler ‘691 in order to provide a colder system to create a stronger magnetic field.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Kinstler (US PgPub #2015/0144739) as applied to claim 11 above, and further in view of Massonnet (US PgPub #2007/0278351).
For Claim 12, While Bigelow ‘928 teaches that the electromagnetic radiation deflector shield is tethered so that it can be stored in the spacecraft, figure 2 of Massonnet ‘351 teaches using a deflector shield (4) that is unattached to the spacecraft (2).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Bigelow ‘928 with the unattached, separated shielding satellite, as taught by Massonnet ‘351 in order to have the ability to place the shield in any desired position.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kinstler ‘739.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/4/2022